DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 6, 9-16, 18 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hay (US 2008/0253634), in view of Gulaka (US 2015/0199121; hereinafter Gulaka), in view of Feuerlein et al. (US2010/0249582; hereinafter Feuerlein). 
Regarding claims 1 and 12-15, Hay discloses a method and apparatus for predicting enhancement in angiography.  Hay shows a method for defining a contrast agent protocol for a contrast agent-enhanced medical imaging method (see abstract), the comprising: performing an overview recording of a region of interest of an object under examination (see 204 in fig. 2, see “surview scan” in par. [0039]); defining an image recording protocol (see 212 in fig. 2), including a plurality of recording parameters (see fig. 2), determining recording time points (see 
Furthermore, as stated above that Hay does teach a surview scan to define an axial location to be tracking following the following a test injection, but Hay fails to explicitly state that the imaging protocol is defined in view of this surview scan (image data recorded during the overview recording), that the assigning of the structures are also in view of the surview scan (over view recording), and that the structure including at least one of an organ and a blood vessel, and that the assigning structures and defining contrast protocol are done prior to injecting a contrast agent. 
Gulaka discloses a medical imaging system.  Gulaka discloses a performing an overview recording of a region of interest of an object under examination (see 10 in fig. 1, 10b, 18B, 22, 27; see “first image” par. [0359]); defining an image protocol based on image data recorded during the overview recording (see fig. 10 B; par. [0361]); the image recording protocol including a plurality of recording parameters (see fig. 10B); assigning structures (see claim 7; see par. [0140]), the structures being acquired from the overview recording (see par. [0512]), the structure including at least one of an organ (see claim 7) or blood vessel (see par. [0140]).  Furthermore, Gulaka shows using contrast medium as a function of the acquire structure (see par. [0296]), and contrast medium protocol (“see par. [0302]).

But Hay and Gulaka fail to explicitly state that the structure including at least one of an organ and a blood vessel, and that the assigning structures and defining contrast protocol are done prior to injecting a contrast agent.
Feuerlein discloses a system and method for automatic trigger-ROI detection and monitoring during bolus tracking.  Feuerlein teaches that the structure including at least one of an organ and a blood vessel, and that the assigning structures and defining contrast protocol are done prior to injecting a contrast agent (par. [0032] and [0034] states acquiring one or baseline images before injection the contrast agent to contain the volume of interest and location, shape and size of the RIOs).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized that the structure including at least one of an organ and a blood vessel, and that the assigning structures and defining contrast protocol are done prior to injecting a contrast agent in the invention of Hay and Gulaka, as taught by Feuerlein, to have an accurate imaging system and be able to monitor automatically establishing bolus arrival at the one or more trigger regions.  
Regarding claims 2, 23 and 24, Hay, Gulaka and Feuerlein disclose the invention substantially as described in the 103 rejection above, furthermore, Hay shows wherein the medical imaging method includes a MRI method (see par. [0074] or a computed tomography method (see par. [0001]).
Regarding claim 3 and 16, Hay, Gulaka and Feuerlein disclose the invention substantially as described in the 103 rejection above, furthermore, Hay further shows a definition of contrast agent protocol includes at least one of a definition of a flow rate of an injected contrast agent as a functions of time (see par. [0037] and the definition of a concentration of an injected contrast agent as a function of time (see par. [0040]).
Regarding claims 6 and 18, Hay, Gulaka and Feuerlein disclose the invention substantially as described in the 103 rejection above, furthermore,  Hay further shows wherein the definition of the contrast agent protocol takes account of empirical data (see par. [0051]; fig. 3, 5 and 7).
Regarding claim 9, Hay, Gulaka and Feuerlein disclose the invention substantially as described in the 103 rejection above, furthermore, Hay further shows wherein the definition of the contrast agent protocol includes a definition of a mixing ratio of a contrast agent with a saline chaser as a function of anatomy of the object under examination (see par. [0040], [0046]).
Regarding claims 10 and 21, Hay, Gulaka and Feuerlein disclose the invention substantially as described in the 103 rejection above, furthermore, Hay further shows performing imaging, via a contrast agent enhanced medical imaging method by using the contrast agent protocol determined (see par. [0070]).
Regarding claim 11, Hay, Gulaka and Feuerlein disclose the invention substantially as described in the 103 rejection above, furthermore, Hay further shows a controller to control signal for controlling a contrast agent injection (see 34 in fig. 1).
Regarding claim 22, Hay and Gulaka disclose the invention substantially as described in the 103 rejection above, furthermore, Hay shows CT system (see par. [0001]).


Claims 4-5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hay et al. (US 2008/0253634; hereinafter Hay), Gulaka (US 2015/0199121; hereinafter Gulaka), in view of Feuerlein et al. (US2010/0249582) as applied to claim 1 above, and further in view of Klahr et al. (US 2014/0018672; hereinafter Klahr).
	Regarding claims 4-5 and 17, Hay, Gulaka and Feuerlein disclose the invention substantially as described in the 103 rejection above, but fails to explicitly state that the parameters of the image recording protocol includes a size of the region to be imaged. 
	Klahr discloses a 4D contrast enhanced CT.  Klahr teaches using size of the region to interest to configure the imaging protocol (see par. [0022]).  Klahr further teaches a collimation of the x-ray beam (see par. [0018]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized using size of the region of interest to configure imaging protocol in the invention of Hay, Gulaka and Feuerlein, as taught by Klahr, to be able to calculate the proper imaging size to factor patient movement. 

Claims 7-8 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hay et al. (US 2008/0253634; hereinafter Hay), Gulaka (US 2015/0199121; hereinafter Gulaka), in view of Feuerlein et al. (US 2010/0249582; hereinafter Feuerlein) as applied to claim 1 above, and further in view of Okell et al. (US 9,501,620; hereinafter Okell).
	Regarding claims 7-8 and 19-20, Hay, Gulaka and Feuerlein disclose the invention substantially as described in the 103 rejection above, but fails to explicitly state using a model describing circulatory parameters and the model takes account of flow rate of the blood changing as a function of anatomical position and diameter of blood vessels. 
	Okell discloses quantification of blood volume flow rates from dynamic angiography data.  Okell teaches using a model describing circulatory parameters (see col. 8, lines 31-44) and the model takes account of flow rate of the blood changing as a function of anatomical position and diameter of blood vessels (see col. 12, lines 41-53).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized using a model describing circulatory parameters and the model takes account of flow rate of the blood changing as a function of anatomical position and diameter of blood vessels in the invention of Hay and Gulaka, as taught by Okell, to be able to quantify absolute blood volume flow rates and bolus dispersion. 




Response to Arguments
Previous claim objection has been withdrawn in view of Applicant’s amendment to claim.
Applicant’s arguments with respect to prior art rejection have been considered but are moot because the arguments do not apply to any of the rejection being used in the current Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134.  The examiner can normally be reached on Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHAHDEEP MOHAMMED/Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793